               Case 2:18-cr-00280-RSL Document 98 Filed 09/13/21 Page 1 of 1




 1                                                               JUDGE ROBERT S. LASNIK
 2
 3
 4
                               UNITED STATES DISTRICT COURT
 5
                              WESTERN DISTRICT OF WASHINGTON
 6                                      AT SEATTLE

 7
     UNITED STATES OF AMERICA,                       )   No. CR18-280-RSL
 8                                                   )
                      Plaintiff,                     )
 9                                                   )   ORDER GRANTING MOTION TO RE-
                 v.                                  )   NOTE MOTION FOR
10                                                   )   COMPASSIONATE RELEASE
     DAVID POSEY,                                    )
11                                                   )
                      Defendant.                     )
12                                                   )

13          THE COURT, having reviewed the Stipulated Motion to Re-note Motion for

14   Compassionate Release, hereby ORDERS that Mr. Posey’s Motion for Compassionate

15   Release be re-noted for September 10, 2021.

16          Dated this 13th day of Septemberr 2021.

17
                                                    ________________________________
                                                             _
18
                                                    ROBERT S. LASNIK
19                                                  UNITED STATES DISTRICT JUDGE
     Presented by:
20
     s/ Michael Filipovic
21
     Federal Public Defender
22   Attorney for David Posey
23
24
25
26

                                                                  FEDERAL PUBLIC DEFENDER
       ORDER TO RE-NOTE MOTION FOR                                     1331 Broadway, Suite 400
       COMPASSIONATE RELEASE                                                 Tacoma, WA 98402
       (United States v. Posey, CR18-280 RSL) - 1                                (253) 593-6710
